Order unanimously reversed, without costs, and petition dismissed. Memorandum: Respondent podiatry society appeals from an order at Special Term in an article 78 proceeding which directed it to furnish petitioner, a doctor and member of respondent society, with a bill of particulars specifying the date, places and acts allegedly committed by petitioner which constitute the basis of charges of professional misconduct filed against the doctor by the respondent society. No initial hearing has been held, no final determination of unethical conduct has been made, and no sanction against petitioner has been imposed. Petitioner has not exhausted the society’s internal administrative remedies and petitioner’s application is premature as a matter of law (CPLR 7801, subd 1; Geraci v Eighth Dist, Dental Soc. of State of N. Y, 51 AD2d 658, mot for lv to app den 38 NY2d 711). (Appeal from order of Onondaga Supreme Court—article 78.) Present—Marsh, P. J., Moule, Cardamone, Goldman and Witmer, JJ.